In the above entitled case the issues of the complaint and cross-complaint are found in favor of the plaintiff, and the cross-complaint is, therefore, dismissed.
A decree of divorce may accordingly enter for the plaintiff upon the issues of the complaint. The custody of the two minor children are awarded the plaintiff, and the defendant is ordered to pay the plaintiff for the support of the said children the sum of eight ($8.00) dollars weekly.
In making this award of custody the Court has carefully considered the evidence offered concerning the suitability of the plaintiff's present home and has concluded that it is in fact suitable notwithstanding the claims of the defendant concerning the habits of one of its occupants; also that it will be far better for the interests of the children to reside therein under the control of their mother than to have them disposed of in accordance with either of the suggestions of the defendant. The Court has purposely refrained from granting to the defendant the right of visitation upon said children, for while he unquestionably loves them, his past manner of expressing the same leaves much to be desired, and in the opinion of the Court the temperament of the defendant is such that to grant him this right would be inviting a situation which might well provoke conflict and litigation which would reflect on the peace, happiness and upbringing of said children.
   Judgment may, therefore, enter as above stated.